Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Group I claims 1, 5, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 in the reply filed on 22 March 2022 is acknowledged.  Even though it was an election with traverse, no arguments for the traversal were made of record. Therefore, the election is considered without traverse. The requirement is deemed proper and is therefore made FINAL.
Group II, claims 42 and 47 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Priority
This application is a 371 of PCT/EP2017/078819 filed 11/09/2017. This application claims foreign priority to EPO 16198388.7 filed 11/11/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed in the instant application. 
The parent application EPO 16198388.7 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1, 5, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 of this application. Priority accorded is 11/11/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a process for making allulose from fructose, does not reasonably provide enablement for a process for the synthesis of product saccharide by supplying an educt saccharide under enzymatic catalysis as broadly encompassed by claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


	The breadth of the claims
	The recitation in claim 1, namely a process for synthesis of product saccharide by supplying a liquid comprising educt saccharide and converting it to product saccharide under enzymatic conditions, is broad. The terms ‘product saccahride’ and ‘educt saccharide’ are broad and encompass several saccharides.
	The level of one of ordinary skill in the art
The level of skill of those in this art is that of one having experience in organic synthesis.

	The amount of direction provided by the inventor
	The specification cites some references for making allulose via enzyme catalysis. There is no reference to making any other product saccharide starting with an educt saccharide. One skilled in the art therefore cannot visualize or recognize the identity of the members of the genus. 
	The existence of working examples
The working examples set forth in the instant specification are drawn to enzymatic conversion of fructose to allulose. One of ordinary skill in the art will not extrapolate this to making a product saccharide via enzymatic treatment of an educt saccharide as broadly encompassed by claim 1.
The level of Predictability in the Art
In the instant case, the claimed invention is highly unpredictable since on of ordinary skill in the art cannot fully visualize or recognize the identity of the members of the genus, educt saccharide and product saccharide. According to Hedstrom (Encyclopedia of Life Sciences, 2010, pages 1-8), enzymes are selective catalysts capable of selecting a single substrate from a sea of similar compounds and enzyme selectivity is not absolute (Abstract; page 1, left col. first para under Substrate Specificity). Therefore, in the absence of fully recognizing the identity of the members of the genus herein, and the unpredictability of the specificity of the enzyme used, one of skill in the art would be unable to fully predict which of the myriad educt saccharides can be converted to what product saccharide. The art is highly unpredictable.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to represent a process for the synthesis of a product saccharide from an educt saccharide via enzyme catalysis as broadly encompassed by claim 1. One of ordinary skill in the art would have to carry out undue experimentation to practice the instant invention. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites educt saccharide and product saccharide. There is no definition seen in the specification for the term educt. The metes and bounds as to what all fall under these two terms is unclear. In claim 1, step ii, the term optionally is recited. It is not clear what applicant intends by optionally since, after the chromatography step (step ii), the components present in the different fractions cannot be totally controlled by the SMB. There is going to be a fraction that contains both the product and residual educt saccharides. 
The recitation of the term “preferably” in claims 5 and 18 renders the claim(s) indefinite because it is unclear whether the limitations after the said terms are part of the claimed invention. See MPEP 2173.05(d).
Claims 10, 19-22, 24-28, 32, 34, 36, 38 and 40, which depend from a rejected base claim that is unclear/indefinite are also rendered unclear/indefinite and are rejected for the same reasons. All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d 1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al (Chemical Engineering Science, 2015, 137, 423-435; cited in IDS filed 05/01/2019) in view of Kawajiri et al (US 2014/0290645 A1).
Wagner et al teaches the enzymatic conversion of D-fructose (educt saccharide) to D-psicose (product saccharide) in an enzyme membrane reactor (Abstract; page 427, para 3.7 and Fig. 1 A). The educt saccharide (D-fructose) is supplied to the reactor where the enzymatic conversion takes place (as in claim 1-part i, educt saccharide being fructose as in claim 5, part-ii and limitation of claim 18 for membrane reactor). After this the reaction mixture is separated using simulated moving bed chromatography (as in claim 1-part ii and as in claim 20). The reactor as set up in Fig. 1A is for a continuous process (as in claim 19). In Fig. 1A it can be seen that the liquid flow is in a direction opposite to the movement of the SMB (as in claim 21). A nanofilter is used for filtering the liquid (see Fig. 1A, denoted as NF; as in claim 32). The solution is also concentrated via the use of the nanofiltration membrane (page 427, para 3.7, lines 12-13; as in claim 38). The fructose solution is buffered (page 427, para 3.6; as in claim 36). Desalting is done in order to remove the buffer ions (page 427, para 3.7, lines 22-25; as in claim 40). Wagner does not expressly teach the use of two reactors as in claim 1, part 1, and the process steps in claim 1, parts ii-iii, does not teach part of the limitations of claim 5, and does not teach the limitations of claims 10, 22, 24-28 and 34. 
Kawajiri et al teaches a process for the synthesis of a product saccharide, which is glucose/xylose, via conversion of an educt saccharide, which is cellulose (para 0003; part of the limitations of claim 1 regarding product and educt saccharides). The process is done in a system which has at least two reactors and simulated moving bed chromatography is comprised of four zones (para 0032-0040, Figs. 4-7; two reactors as in claim 1 and limitation of claim 22). The product saccharide is separated from the educt saccharide/product saccharide mixture and the educt saccharide/product saccharide mixture is recycled (as in steps ii and iii in claim 1 and limitation of claims 10, 18). The system is also set for performing the process continuously (as in claim 19). The system as set up also meets the limitations of claims 20-21. Even though Kawajiri does not teach the enzymatic conversion of its educt saccharide to a product saccharide (Kawajiri teaches acid hydrolysis of cellulose) one of ordinary skill in the art will recognize that at least two reactors can be used with SMB in the process of Wagner. The SMB is used to separate the product from the reaction mixture, which may contain some educt saccharide due to incomplete conversion. For this reason, the artisan would separate the reaction mixture from reactor R1 into the two fractions as in claim 1, part ii and feed the first fraction into reactor R2 for further conversion of the residual educt saccharide into the product saccharide as in step iii in claim 1 and claim 10. Doing this would increase the yield of the product saccharide.
The artisan would also find it obvious to include the limitations of claims 22 and 24 through 28 based on the combined teachings of Wagner and Kawajiri for the purpose of optimization. The artisan would include the step of decoloring the liquid using a decolorizer (as in claim 34) in order to get pure product saccharides without any color causing impurities.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed process since the process steps for the same are known in the prior at.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to try " choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention."
According to the rationale discussed in KSR above, the rationale in (G) above is seen to be applicable here since based on the prior art teachings, anger teaches the use of a single reactor and SMB for the enzymatic conversion of an educt saccahride to a product saccharide. Kawajiri teaches the use of at least two reactors and SMB for a similar conversion. Thus, it is obvious to combine prior art elements and arrive at the claimed process.
Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Process improvement is the motivation. Using two reactors and recycling the fraction (after chromatography) having more of the educt saccharide and less of the product saccharide will improve the yield of the needed product saccharide.


Conclusion
1. Elected claims 1, 5, 10, 18-22, 24-28, 32, 34, 36, 38 and 40 (Group I) are rejected.
2. Group II, claims 42 and 47 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623